Exhibit 10.5

Loan Agreement between Shandong Xiangrui and Rural Cooperative Bank of Dongping,
Shandong, dated on March 21, 2012, for RMB 10 million

Main contents:

 

  •  

Contract No.: Shandong Dongping Nongcun Hezuo Yinhang Liu Jie Zi (2012-0039)

 

  •  

Borrower: Shandong Xiangrui Pharmacy Co., Ltd.

 

  •  

Lender: Rural Cooperative Bank of Dongping, Shandong

 

  •  

Loan Amount (RMB): RMB 10 million

 

  •  

Purpose of the Loan: purchase of corn

 

  •  

Contract Term: March 21, 2012 to March 11, 2013

 

  •  

Interest Rate:

 

  •  

The fixed annual interest rate is 13.12%.

 

  •  

Rights and Obligations of the Lender:

 

  •  

Lender is entitled to get the information such as Borrower’s operation,
financial activities, inventory and loan usage. Lender could require disclosure
of Borrower’s financial status.

 

  •  

Lender can cease to lend the loan or withdraw the loan before the due date in
the situation caused by Borrower which would be detrimental to the safety of the
loan.

 

  •  

When withdrawing the principal and relevant fees on due or before the due date,
Lender could obtain the money from Borrower’s account directly.

 

  •  

In the event of breaches of the agreement by Borrower, Lender can disclose
Borrower’s breaches of the agreement publicly when the Borrower do not
performance his (her) obligations.

 

  •  

Lender shall disburse the loan in a timely manner pursuant to the agreement.

 

  •  

Rights and obligations of the borrower

 

  •  

Borrower is entitled to obtain and use the loan pursuant to the agreement.

 

  •  

Borrower shall make the balance of the loan through the contracted account
pursuant the agreement.

 

  •  

Borrower shall complete the relevant procedure when the loan is a foreign
currency loan.

 

  •  

Borrower shall return the principal on December 4, 2012 and pay the interests
per month. Borrower can extend the term of the loan when getting the consent of
Lender pursuant to the agreement.

 

  •  

Borrower must make the usage of the money in conformity with the purpose of the
loan contracted in the agreement.

 

  •  

Borrower should inform the relevant financial information to Lender monthly and
cooperate with Lender for the investigation of the loan.



--------------------------------------------------------------------------------

  •  

When Borrower’s conduct may be probably detrimental to the debt relationship
within the loan agreement, the conduct could only be valid when a written
notification has been informed to Lender in advance to get the consent of Lender
and the Borrower has made a promise on clearing liability under the agreement.

 

  •  

Consent of Lender should be obtained when any of the Borrower’s guaranties or
mortgages on his (her) major assets for a third party is possible to be
detrimental to Borrower’s capability of repayment under the agreement.

 

  •  

Borrower and his (her) investors shall not spirit the money, transfer the assets
or alien the shares to evade the obligations to Lender pursuant to the
agreement.

 

  •  

A written notification should be informed to Lender when there is any
alternation of Borrower’s name, legal representative, address and business
scope.

 

  •  

When the guaranty capability of Guarantor under the agreement or the value of
any mortgaged items under the agreement get detriment, Borrower should offer
other guaranty or mortgage accepted by Lender timely.

 

  •  

Borrower bears the relevant fees under the agreement.

 

  •  

Prepayment of the Loan:

Lender’s consent should be obtained if Borrower is willing to prepay the loan.
The interest rate of prepayment shall accord with the agreement.

 

  •  

Liabilities of Breach of Contract:

Damages, penalty interest for delayed repayment; penalty interest for
embezzlement of loan proceeds; imposition of compound interest; withdrawal of
loan, prepayment of principal and interest before maturity, attachment of
assets; lawyer’s fee and travel cost in case of litigation or arbitration due to
the Company ’s breach of contract etc.

 

  •  

Guarantee of the loan

The loan is secured by Guarantee Contract (Contract No.: Shandong Dongping
Nongcun Hezuo Yinhang Bao Zi 2012-0039)

Headlines of the articles omitted

 

  •  

Types of the loan

 

  •  

Clearing of the loan interest

 

  •  

Condition precedent to the drawing of the loan

 

  •  

Dispute settlement

 

  •  

Miscellaneous

 

  •  

Effectiveness

 

  •  

Validity

 

  •  

Attention

 

2